Dear Mr. Kuhn:
In correspondence of recent date you advise this office that the Washington Parish School Board intends to name the Franklinton Primary School auditorium for a living person, a former principal, Mr. R. W. Johnson.  Unfortunately, LSA-R.S. 14:316
prohibits the naming of any public building built and maintained in full or in part with public funds and owned by the state or any subdivision in honor of any living person.  That statute provides:
 § 316. Naming public buildings, etc., in honor of living person prohibited; removal and change of name; penalty
     No public building, public bridge, public park, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
     The officer, officers, board or commissioner in charge of a public building, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
     Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days.
While this office has previously concluded that a portion of a public building such as a library within a school building, may be named for a living person (see Opinion 89-662), such is not the case herein.  As you indicate, the auditorium is a separate building located in the complex and is not a portion of a school building.
We reaffirm Opinion 87-188, wherein you were given a similar conclusion.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: October 23, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL